Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1& 11;
Prior art of merit lacks the limitation of, “…a locking barrel pin having a longitudinal length and at least one section of longitudinal length in which a diameter of the pin varies; and wherein the locking barrel pin, when inserted in the locking barrel pin port, does not bisect or obstruct a body inserted into the receiving aperture.”
In regard to claim 14;
The limitations, “…wherein the locking barrel pin may be selectively repositioned within the channel so that, when a towing accessory is inserted in the receiving member, the locking barrel pin urges the towing accessory into secured contact with at least one of the plurality of sidewalls not having the channel and the locking barrel pin, when inserted in the channel does not bisect or obstruct a body inserted into the receiving aperture.” were not reasonably met by the prior art.
Visser teaches a vehicle towing apparatus that comprises a tubular housing defined by a receiving aperture (Fig. 3, Item 11) a set of side walls (Fig. 3, Item 21), and a locking pin (Fig. 6, Item 20 – ‘bolt’). Visser does not teach a locking pin that does not bisect or obstruct an inserted towing accessory. (Fig. 3, Item 23 – rotating bolt considered obstructing to the inserted member ‘10’ which features a notched shape to accommodate the bolt structure.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348.  The examiner can normally be reached on M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611                                                                                                                                                                                                        
/M.A.H./Examiner, Art Unit 3611